United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-4160MN
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Juan Michael Ontiveros,                 *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: May 15, 1998
                                Filed: May 21, 1998
                                 _____________

Before RICHARD S. ARNOLD and FAGG, Circuit Judges, and BOGUE,* District
      Judge.
                         _____________

PER CURIAM.

      Juan Michael Ontiveros pleaded guilty to conspiracy to distribute marijuana. On
appeal, Ontiveros contends the district court improperly rejected his request to
withdraw his guilty plea. We disagree. After considering the record and the parties'
submissions, we conclude Ontiveros failed to carry his burden to establish a fair and
just reason to withdraw his plea and the district court's ruling was not an abuse of



      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
discretion. We thus affirm Ontiveros's conviction without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-